Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 19 is objected to because of the following informalities:  
In claim 19, “the housing further includes a guide member which is provided inside the housing and guides the movement of the display unit” are unclear. This limitation lack antecedent basis. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Perkins (US 20070211036).
With regard claim 1, Perkins discloses A display device (abstract; fig 1-14), comprising: a display unit which displays an image (abstract); a roller to which an end of the display unit is fixed and which winds or unwinds the display unit by rotating (at least fig 6B; paragraph [48]-[54]); a housing which accommodates the display unit and the roller (at least fig 1); and a guide member which extends from a side of the housing defining an opening to inside the housing (paragraph [54]-[56], at least fig 6A, the structure including slot which forms a upper/lower support structure along the left/right direction inside the housing, modules extends from a side of the housing, and/or the structure 108R/L which together with the previous discussed structure to define an opening to inside the housing; Examiner consider these structure/parts form a guide member; see also the following rejection) and guides a movement of the display unit (at least fig 6A- 6B; paragraph [48]-[54]; Examiner consider, at least, the slot and/or the parts/modules discussed above are the guide member) inside the housing wherein the guide member is fixed inside the housing (at least fig 4, all above parts/modules are fixed inside the housing). 
With regard claim 16, Perkins further disclosed A display device (abstract; fig 1-14), comprising: a display unit which displays an image (abstract); a roller to which an end of the display unit is fixed which winds or unwinds the display unit by rotating (at least fig 6B; paragraph [48]-[54]); a housing which accommodates the display unit and the roller (at least fig 1), the housing including a window including a transparent material on a surface thereof (paragraph [48]-[55]); and a guide member extends from a side of the housing defining an opening to inside the housing (paragraph [54]-[56], at least fig 6A, the structure including slot which forms a upper/lower support structure along the left/right direction inside the housing, modules extends from a side of the housing, and/or the structure 108R/L which together with the previous discussed structure to define an opening to inside the housing; Examiner consider these structure/parts form a guide member; see also the following rejection) inside the housing and which guides a movement of the display unit(at least fig 6A- 6B; paragraph [48]-[54]; Examiner consider, at least, the slot and/or the parts/modules discussed above are the guide member) inside the housing wherein the guide member is fixed inside the housing (at least fig 4, all above parts/modules are fixed inside the housing).
With regard claim 2, Perkins further disclosed the guide member includes an extension part extending in a direction from a first side to a second side of the housing (fig 3, fig 6A; extending from ,at least, left to the right side).
With regard claim 3, Perkins further disclosed the guide member further includes a first extension part extending in a direction from an upper side to a lower side of the housing (at least fig 3 and fig 6A; Examiner consider the device orientation can be changed; therefore the left/right sides can be upper/lower sides if it turns 60 degree).
With regard claim 4, Perkins further disclosed the guide member further includes a second extension part extending in a direction from a first side surface to a second side surface of the housing (at least fig 3 and fig 6A; the extension part on the opposite side; Examiner consider as a 2nd extension part).
With regard claim 12, Perkins further disclosed the housing includes a window including a transparent material and provided on a surface of the housing (paragraph [48]-[55]; see also fig 2).
With regard claim 13, Perkins further disclosed the display unit displays different images in a first area, disposed outside the housing, and in a second area, disposed adjacent to the window inside the housing, when the display unit is unwound (at least fig 5 or fig 2).
With regard claim 14, Perkins further disclosed the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound (at least fig 5 or fig 2, fig 9, fig 10).
With regard claim 15, Perkins further disclosed the first area is driven in an always-on-display mode (at least fig 5 or fig 2, fig 9, fig 10; Examiner consider while the user is using the device and viewing the first area or other areas, the first area is driven in an always-on-display mode).
With regard claim 17, Perkins further disclosed the display unit displays different images in a first area, disposed outside the housing, and in a second area, disposed adjacent to the window inside the housing, when the display unit is unwound (at least fig 5 or fig 2, fig 9, fig 10).
With regard claim 18, Perkins further disclosed the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound (at least fig 5 or fig 2, fig 9, fig 10).
With regard claim 19, Perkins further disclosed the housing further includes a guide member which is provided inside the housing and guides the movement of the display unit (at least fig 6A- 6B; paragraph [48]-[54]; Examiner consider, at least, the slot or the 105/106 is/are the guide member).
With regard claim 20, Perkins further disclosed the display unit is guided to move between the surface of the housing and the guide member (at least fig 6A- 6B; paragraph [48]-[54]).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Accordingly, the Applicant respectfully requests reconsideration, withdrawal of the rejection under 35 U.S.C. § 102(a)(1) and/or (a)(2), including the rejection to claims 1-4, 12- 15, 16-20 under 35 U.S.C. § 102(a)(1) and/or (a)(2), and allowance of the instant claims.” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Perkins teaches: a guide member extends from a side of the housing defining an opening to inside the housing (paragraph [54]-[56], at least fig 6A, the structure including slot which forms a upper/lower support structure along the left/right direction inside the housing, modules extends from a side of the housing, and/or the structure 108R/L which together with the previous discussed structure to define an opening to inside the housing; Examiner consider these structure/parts form a guide member; see also the following rejection) inside the housing and which guides a movement of the display unit(at least fig 6A- 6B; paragraph [48]-[54]; Examiner consider, at least, the slot and/or the parts/modules discussed above are the guide member) inside the housing wherein the guide member is fixed inside the housing (at least fig 4, all above parts/modules are fixed inside the housing).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841